Citation Nr: 1030038	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  05-01 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder (other than posttraumatic stress disorder 
(PTSD)).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1952 to August 1954.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2004 rating 
decision of the Newark, New Jersey Department of Veterans Affairs 
(VA) Regional Office (RO) that, in pertinent part, denied service 
connection for PTSD.  In October 2006, the Board upheld the RO's 
decision.  However, the Board also noted that in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the United States Court of 
Appeals for Veterans Claims (Court) had recently held that the 
scope of a mental health disability claim included any mental 
disorder that could be reasonably encompassed by the claimant's 
description of the claim, reported symptoms, and other 
information of record.  As the RO had not developed or 
adjudicated the matter of service connection for a variously 
diagnosed psychiatric disorder (other than PTSD), in August 2009 
the Board remanded such for development and adjudication.  This 
was done to ensure compliance with the instructions of the Court 
in Clemons, and to afford the Veteran due process.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to his claim.  See 38 C.F.R. 
§ 3.159 (2009).  

As an initial matter, the Board notes that the National Personnel 
Records Center (NPRC) has certified that the Veteran's service 
personnel records may have been destroyed in the 1973 fire at the 
NPRC.  In such circumstances, VA has a well-established 
heightened duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).

The Veteran's service treatment records are silent for any 
complaints, findings, treatment, or diagnosis relating to a 
psychiatric disability.  However, postservice treatment records 
show that the Veteran frequently complains of and seeks treatment 
for psychiatric symptoms that he relates to his service.  In 
particular, VA outpatient treatment records show that in July 
2001, he received emergency psychiatric treatment/evaluation from 
the East Orange VA Medical Center.  He complained of experiencing 
flashbacks and thrashing about while trying to sleep at night; 
possible sleep terror, possible chronic PTSD, and alcohol 
abuse/dependence were diagnosed.  On September 2001 follow-up 
treatment, dysthymic disorder was diagnosed.  December 2002 to 
April 2004 private treatment records from Dr. E.M. also show that 
the Veteran has complained continuously of depression, anxiety, 
sleeplessness, and flashbacks; PTSD was diagnosed.

The Veteran has not been afforded a VA examination to identify 
the nature and etiology of his psychiatric disorder(s) (other 
than PTSD).  Under 38 C.F.R. § 3.159(c)(4), an examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or disease 
in service; (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  The Court has 
held that credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation is enough to 
satisfy the "low threshold" requirement that a disability "may 
be associated" with service.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  As noted, the Veteran alleges his various 
psychiatric symptoms are related to his service.  The diagnoses 
noted in his VA and private treatment records are sufficient to 
establish current disability.  Thus, the McLendon "low 
threshold" standard as to when a VA examination is necessary is 
met and an examination to secure a medical advisory opinion is 
indicated.  

Finally, as was explained in the Introduction, the instant matter 
on appeal is a claim that arose out of the Veteran's original 
claim of service connection for PTSD under Clemons.  Because the 
matter of service connection for a psychiatric disability (other 
than PTSD) had not been previously developed or adjudicated by 
the RO, in October 2006, the Board remanded the matter for such 
action.  The Board notes that the Court in Clemons was not clear 
as to whether a claim of service connection for a psychiatric 
disability (other than PTSD) was to be considered as part of the 
pending claim for service connection for PTSD or as a separate 
"claim" for benefits.  To ensure that there are no procedural 
deficiencies, the RO should issue a formal rating decision in the 
matter of entitlement to service connection for a variously 
diagnosed psychiatric disorder (other than PTSD).  

[Notably, in the October 2006 remand, the Board instructed the RO 
to "adjudicate the matter(s) of service connection for each of 
the Veteran's diagnoses of psychiatric disability other than 
PTSD" (emphasis added).  Then, if an unfavorable determination 
was made, the Veteran was to be afforded the opportunity initiate 
an appeal by filing a notice of disagreement (NOD).  On review of 
the claims file, the Board notes that after the RO sent the 
Veteran a September 2009 VCAA letter in the matter of entitlement 
to service connection for a variously diagnosed psychiatric 
disorder (other than PTSD), his claim was denied in a March 2010 
supplemental statement of the case without issuance of a formal 
rating decision, followed by an NOD and statement of the case 
(SOC).  See 38 U.S.C.A. § 7105(a); see also Stegall v. West, 11 
Vet. App. 268, 271 (1998) (A remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with the 
remand orders).]

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. 	The RO should arrange for the Veteran 
to be examined by an appropriate mental 
health professional to determine the nature 
and likely etiology of his psychiatric 
disability (other than PTSD).  The Veteran's 
claims file, to include a copy of this 
remand, must be reviewed by the examiner in 
conjunction with the examination.  Upon 
examination/ interview of the Veteran, and 
review of pertinent medical history, the 
examiner should provide opinions responding 
to the following:

(a) What is (are) the diagnosis(es) for the 
Veteran's current psychiatric disability(ies) 
other than PTSD, if any?  Please identify any 
diagnosed psychiatric disability that is not 
a chronic acquired psychiatric disability 
(e.g., personality disorder).

(b) For each psychiatric disability diagnosed 
(other than PTSD or personality disorder), 
please provide an opinion as to whether such 
disability is, at least as likely as not (50 
percent or better probability), related to 
the Veteran's service.

The examiner must explain the rationale for 
all opinions given.

2. 	The RO should then adjudicate (in 
the first instance) the matter(s) of 
service connection for (each of) the 
Veteran's diagnosed psychiatric 
disability(ies) other than PTSD.  He should 
be notified of the determination(s).  If it 
is unfavorable, and if he files an NOD, the 
RO should issue an appropriate SOC in the 
matter(s), and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the Board 
for further appellate review.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

